RENDERED: JANUARY 21, 2021
                                                        TO BE PUBLISHED


               Supreme Court of Kentucky
                              2019-SC-0357-WC

FORD MOTOR COMPANY                                                  APPELLANT



                 ON APPEAL FROM COURT OF APPEALS
v.                       NO. 2018-CA-1871
            WORKERS’ COMPENSATION BOARD NO. 13-WC-90836



DEBORAH DUCKWORTH; JOHN H.                                          APPELLEES
MCCRACKEN, ADMINISTRATIVE LAW
JUDGE; AND WORKERS’
COMPENSATION BOARD


              OPINION OF THE COURT BY JUSTICE HUGHES

                                  AFFIRMING

      Ford Motor Company appeals from the Court of Appeals’ decision

upholding an Administrative Law Judge’s (ALJ) award of benefits to Deborah

Duckworth. Ford argues that the ALJ exceeded the scope of his authority and

erred in determining the manifestation dates of Duckworth’s cumulative

trauma neck and back injuries. Because the ALJ has authority to determine

the manifestation date for cumulative trauma injury and properly applied

controlling law to the facts of this case in determining that Duckworth’s claim

was not time-barred, we affirm the Court of Appeals.

                    FACTS AND PROCEDURAL HISTORY

      Deborah Duckworth began working for Ford Motor Company in 1998 as

an assembler at the Kentucky truck plant. She worked for ten hours a day,
five days each week. Beginning in July 2007 she worked a wire loom job,

which required her to pick the correct wire loom (harness) from the side of the

line, tear the tape off, then carry the loom, weighing approximately 20 pounds,

to the front of the frame of the vehicle to place the loom. Duckworth testified

that this caused her to have to stand on her toes, as the frames were higher

than she could reach standing flat-footed. She also stated that she had to

constantly bend her neck “up and under” to see what she was hooking and

that her back was constantly slouched. She testified that she would repeat

this action approximately 300 times per day. Duckworth began having pain

and spasms in her neck and back but, despite these symptoms, she continued

her wire loom work. Prior to the wire loom job, Duckworth had not experienced

any pain nor required any treatment for her neck or back.

      On November 8, 2007, Duckworth presented to the Ford medical facility

with neck pain after leaning over a frame to put in the wire loom. Again, she

continued her wire loom work despite her symptoms. She periodically visited

the Ford medical facility and received conservative treatment, such as heat, ice

and physical therapy, from Dr. Greg Ornella in 2008 and 2009. In 2010 she

experienced worsening lower back pain and again visited the Ford medical

facility several times for treatment. According to the medical records, during

these intermittent visits none of the medical providers she treated with at the

Ford medical facility informed her that her conditions were work-related. In

fact, her conditions were listed as an “illness.” Despite Duckworth informing

the Ford medical providers that she believed her conditions were due to the

                                        2
repetitive nature of her job, during some of her office visits she was told that

Ford would not pay for her care. She was eventually referred to Dr. Rodney

Chou who prescribed medication and referred her to Dr. Dean Collis for

cervical and lumbar epidural injections. She received these injections in 2010

and 2011. She took time off work for the injections and on those days, Ford

paid her temporary total disability (TTD) benefits.

      Duckworth continued working the wire loom job until February 2011

when she was moved to a position that would cause less neck pain. However,

a few weeks later she was returned to a different wire loom job. Duckworth

testified that although the wire loom job was a “mandatory rotation job,”

meaning for half the day she would be rotated to a different position, the

rotation was never enforced, and she worked the wire loom job for her entire

shift. Her neck and back pain continued, and she treated at the Ford medical

facility in 2011 to 2012. Duckworth testified that although the wire loom

position was eventually eliminated, she struggled in every position in which

they placed her. Eventually she lost control of her hands and her legs became

weak. Prior to October 10, 2011, the Ford medical providers classified her

condition as an “illness.” During an October 10, 2011 visit to the Ford medical

facility, a nurse noted that her low back condition was an “injury.” The ALJ

stated that it appeared this particular office note allowed Duckworth to get a

lumbar epidural injection.

      While working on April 12, 2012, Duckworth was struck on top of the

head by a piece of handheld equipment. Her neck symptoms worsened

                                         3
following this incident. Several months later, on October 2, 2012, she fell at

work which worsened her neck symptoms.

      During an evaluation Dr. Chou examined Duckworth’s gait and tested

her reflexes. He opined that something was wrong. On January 7, 2013

Duckworth obtained a cervical MRI and was referred to Dr. Thomas Becherer.

Dr. Becherer placed her on restrictions beginning February 27, 2013. She

underwent neck surgery on April 9, 2013. Duckworth continued to have

weakness in her lower extremities and was referred to Dr. Richard Holt for

further examination of her lumbar spine. Dr. Holt ordered an MRI and on

November 29, 2013, performed back surgery.

      Duckworth filed an Application for Benefits form on June 10, 2013. She

stated she

      [s]uffered work-related cumulative trauma injury to her back and
      neck in the course of working the wireloom job which manifest
      11/8/07. Plaintiff continued to work and perform the wireloom job
      and suffer cumulative trauma to her neck and back. Thereafter
      Plaintiff worked multiple jobs that caused hastened cumulative
      trauma to her neck and culminating with worsened MRI findings
      on 1/17/13 and the recommendation for cervical surgery February
      2013.

Later in the claim she noted the body part injured as “back and neck (11/8/07;

1/7/13).” Ford filed a special answer, alleging that Duckworth’s claims for

injuries to her neck and back manifesting on November 8, 2007, were barred

by the statute of limitations.

      The ALJ held a Benefit Review Conference and the resulting order

identified five injury dates, including November 8, 2007, but the order also

stated that the injury dates were “at issue,” and identified the “date of injury”
                                         4
and “statute of limitations” as “contested issues.” In her brief before the ALJ,

Duckworth represented that she had “suffered work-related cumulative trauma

injury to her back and neck in the course of her employment which first

manifest[ed] November 8, 2007.” She explained her cumulative trauma injury

had manifested on that date because “she presented to Ford Medical November

8, 2007 with neck pain after leaning over the frame to put in the wire loom.”

      In his June 11, 2018 Opinion and Order, the ALJ held that for

cumulative trauma injury, the date a claimant is advised by a physician that

she has a work-related condition is the date of injury for statute of limitations

purposes. Consol of Ky., Inc. v. Goodgame, 479 S.W.3d 78 (Ky. 2015). The ALJ

reasoned that a claimant is not required to self-diagnose a harmful change as

being a work-related injury for the purpose of giving notice, citing American

Printing House for the Blind v. Brown, 142 S.W.3d 145, 148 (Ky. 2004).

Although Ford argued that Duckworth knew her condition was work-related as

early as November 8, 2007, her back condition was not listed as an injury until

October 10, 2011. In an office record dated March 22, 2010, Dr. Chou noted

that the cause of Duckworth’s condition was due to repetitive injury.

Therefore, the ALJ concluded that the dates of discovery, for notice and

manifestation purposes, of her cumulative trauma neck and back injury were

March 22, 2010 and October 10, 2011, respectively.

      Kentucky Revised Statute (KRS) 342.185(1) states:

            If payments of income benefits have been made, the filing of
            an application for adjustment of claim with the department
            within the period shall not be required, but shall become
            requisite within two (2) years following the suspension of
                                        5
             payments or within two (2) years of the date of the accident,
             whichever is later.

The parties stipulated that the last TTD payment was made to Duckworth on

August 5, 2011.1 Because Duckworth filed an application for benefits on June

10, 2013, she filed her claim within two years of the date of the last TTD

payment. Accordingly, the ALJ found the claim was not time-barred.

      Ford filed a petition for reconsideration, emphasizing the fact that

Duckworth was being treated at the Ford medical facility for work-related neck

and back pain since 2007. In the order on reconsideration, the ALJ explained

that no physician informed Duckworth her neck and back pain were work-

related in 2007. He acknowledged that Duckworth told the Ford medical

personnel her own belief that the pain was work-related but concluded that

self-diagnosis is not the standard used to determine a manifestation date for

cumulative trauma injury. The petition was denied.




      1  The Benefit Review Conference order includes a table used to list stipulated
dates on which TTD benefits were paid. The table has five sections, and those sections
list August 6, 2010, June 24, 2011, July 22, 2011, July 29, 2011 and August 5, 2011
as stipulated payment dates. However, on the next page of the order under a section
titled “Other Matters,” it states, “TTD was also paid on 9/30/11, 10/7/11, 10/14/11
through 10/16/11, 4/12/13, 5/12/13.” On April 12, 2012, Duckworth was struck on
the head by a piece of handheld equipment and on October 2, 2012, she fell in the
parking lot leaving work. The injuries related to these particular TTD payments are
unclear. The ALJ’s opinion states that the parties stipulated that the last TTD
payment was August 5, 2011, but the Ford medical facility records indicate that the
October 14, 2011 payment was related to a cervical epidural injection, which relates to
the neck injury. The discrepancy in the ALJ stating the last TTD payment was
stipulated as occurring on August 5, 2011, when in fact it appears a neck-related TTD
payment was made on October 14, 2011, has no bearing on the statute of limitations
issue because it would merely extend the two-year period in which Duckworth was
required to file her claim under KRS 342.185(1).

                                          6
         On appeal to the Workers’ Compensation Board (Board), Ford argued the

ALJ exceeded the scope of his authority when he sua sponte determined

Duckworth’s cumulative trauma injury manifested on March 22, 2010. Ford

argued that Duckworth stipulated the manifestation date of her injury as

November 8, 2007, and the ALJ was bound to accept that stipulation.

Accordingly, Ford argued the claim was time-barred. Alternatively, Ford

argued it was denied due process of law when the ALJ selected a manifestation

date which was not offered by the parties in the Benefit Review Conference

order.

         The Board affirmed the ALJ’s opinion and order on reconsideration. The

Board disagreed with Ford’s argument that Duckworth stipulated a cumulative

trauma manifestation date of November 8, 2007. In cumulative trauma injury

claims, “manifestation” can have dual meanings. The date an injury manifests

might refer to the date when symptoms or disability arise and may constitute

the starting date for liability. Am. Printing House, 142 S.W.3d at 147-48. The

Board concluded that this meaning differs from the manifestation date for

notice and statute of limitations purposes. The ALJ correctly concluded that

the date for triggering the running of the limitations period and for giving notice

in a cumulative trauma injury claim is when the worker has knowledge that a

harmful change has occurred and is informed by a physician that it is work-

related. Hill v. Sextet Mining, 65 S.W.3d 503, 507 (Ky. 2001). The parties

identified the dates of injury as “at issue” and nowhere in the Benefit Review




                                        7
Conference order do the parties stipulate a date of manifestation for notice and

statute of limitations purposes.

      The Board also disagreed that the ALJ was bound to select one of the

identified injury dates in determining manifestation dates. Because a

cumulative trauma injury was alleged in the claim, implicit in the adjudication

of such a claim is the necessary determination of a manifestation date. The

ALJ is vested with the discretion to weigh the proof and adjudicate the claim.

The Board also rejected Ford’s assertion that it had been denied due process of

law. Procedural due process requires a party to enjoy the opportunity to be

heard at a reasonable time and in a reasonable manner. Mathews v. Eldridge,

424 U.S. 319, 333 (1976). At the beginning of the litigation Ford filed a special

answer alleging Duckworth’s claim was time-barred, precluding Ford from now

arguing it was deprived of the opportunity to be heard on this issue when it

specifically raised the argument in its answer.

      In its appeal to the Court of Appeals, Ford argued that throughout the

entirety of the case it approached its defense based on Duckworth’s alleged

November 8, 2007 cumulative trauma injury manifestation. Further, Ford and

Duckworth “were of accord that if [Duckworth] suffered cumulative trauma

injury to her neck and back, the manifestation date for the injuries was that

alleged by [Duckworth], November 8, 2007.” Ford also argued that the ALJ’s

decision to look beyond Duckworth’s understanding of the word

“manifestation” in order to determine when Duckworth’s claim accrued was a

violation of its procedural due process rights.

                                        8
        The Court of Appeals affirmed the Board, agreeing and incorporating the

reasoning of both the ALJ and the Board. Ford offered no supporting law that

an ALJ lacks the authority to determine the manifestation date of cumulative

trauma injury according to the law and evidence presented. Ford

acknowledged that no physician expressed an opinion to Duckworth on

November 8, 2007 that she was suffering from a work-related, cumulative

trauma injury. In the appellate court’s view, Ford’s assertion that it and

Duckworth were “of accord” regarding the manifestation date of her injury is

disingenuous given that Ford has acknowledged that “manifestation” relates to

the date a claimant is informed by a physician that an injury is work-related.

        Ford now appeals, arguing that the Court of Appeals erred in affirming

the Board. Ford maintains that the ALJ’s award was arbitrary and capricious;

that the ALJ exceeded his authority under KRS 342.270(1) and 803 Kentucky

Administrative Regulation (KAR) 25:010 § 13(12) in adjudicating uncontested

issues; and that its due process rights were violated.

                                    ANALYSIS

   I.      The ALJ Had the Authority to Determine the Manifestation Date
           of Duckworth’s Cumulative Trauma Injury.

        Ford argues that the ALJ exceeded his authority in determining the

manifestation dates for Duckworth’s injury. The scope of an ALJ’s authority is

a question of law, which we review de novo. Ford Motor Co. v. Jobe, 544 S.W.3d

628 (Ky. 2018).

        KRS 342.185(1) requires a claimant to make a claim within two years of

the date of the accident or within two years of the suspension of payments of
                                        9
income benefits, whichever is later. Cumulative trauma injuries “are the result

of trauma and . . . they develop over time.” Consol, 479 S.W.3d at 82. The

triggering of the statute of limitations differs for single-event injury claims and

cumulative trauma injury claims. Id. “[F]or cumulative trauma injuries, the

obligation to provide notice arises and the statute of limitations does not begin

to run until a claimant is advised by a physician that he has a work-related

condition.” Id.

      A claimant is not required to self-diagnose the harmful change as being a

work-related injury for the purpose of giving notice. Am. Printing House, 142

S.W.3d at 148. Therefore, it is immaterial that Duckworth listed November 8,

2007 as the date her injury manifested on her application for benefits. The

medical records reveal that Dr. Chou informed Duckworth that her cumulative

trauma neck injury was work-related on March 22, 2010. As for her low back

injuries, the ALJ stated that

      [o]n October 10, 2011, Ford listed her condition as an “injury” for
      the first time. The Ford Motor records establish that she was told
      that her low back was work-related on October 10, 2011. . . . The
      ALJ relies on the Ford Motor records to find that her date of
      discovery of her cumulative trauma low back injuries, for purposes
      of notice and manifestation, occurred on October 10, 2011.

      We note that in this October 10 record no physician’s signature appears–

only a nurse’s signature. While it is unclear whether this is the record the ALJ

relied on in determining that Duckworth was informed of the work-relatedness

of her low back injury on October 10, 2011, it ultimately makes no difference to

the disposition of the statute of limitations issue. As the ALJ found, Ford paid

TTD benefits to Duckworth for her low back injury, beginning in August 2010
                                        10
and concluding on August 5, 2011. Therefore, if and when she was informed

by a physician, not a nurse, that her back condition was work-related is not

necessarily dispositive of the running of the two-year statute of limitations. As

noted, KRS 342.185(1) requires a claimant to file her claim by the later of

either the manifestation date, i.e. the date a claimant is informed by a

physician that her cumulative trauma injury is work-related, or the date of the

last payment of income benefits. Here, Duckworth satisfied this requirement

by filing her claim within two years of August 5, 2011, the last TTD payment

date.2 Since she filed her claim on June 10, 2013, it was not time-barred by

KRS 342.185(1), and the ALJ did not exceed his authority under KRS

342.270(1).

      We further reject Ford’s argument that Duckworth stipulated to a

manifestation date of November 8, 2007. That date was her first visit to the

Ford medical facility. The Benefit Review Conference order identifies the “dates

of injury” as “at issue” twice. 803 KAR 25:010 § 13(11) states:

      If at the conclusion of the BRC the parties have not reached
      agreement on all the issues, the administrative law judge shall:

              (a) Prepare a final BRC memorandum and order including
              stipulations and identification of all issues, which shall be
              signed by all parties or if represented, their counsel, and the
              administrative law judge; and


      2 See n.1. The Ford medical facility records on the dates that TTD benefits were
paid state that on most of these dates Duckworth was paid TTD benefits because she
missed work to receive epidural injections. Duckworth missed work on August 6,
2010, June 24, 2011, July 22, 2011, August 5, 2011, and October 14, 2011 for
neck/cervical epidural injections. She missed work on September 30, 2011 for a low
back/lumbar epidural injection. The July 29, 2011 and October 7, 2011 records do
not specify what type of epidural injections she received.

                                         11
            (b) Schedule a final hearing.

An ALJ is bound by the parties’ voluntary stipulations. Hale v. CDR

Operations, Inc., 474 S.W.3d 129, 138 (Ky. 2015). If a date of manifestation is

stipulated, it is not an issue before the ALJ for adjudication. Id. In this case,

the ALJ identified the stipulations the parties agreed to and specifically

identified the contested issues which required further adjudication, including

the dates of injury.

      803 KAR 25:010 § 13(12) states that “[o]nly contested issues shall be the

subject of further proceedings. Ford argues that the ALJ exceeded his

authority under 803 KAR 25:010 § 13(12) by adjudicating uncontested issues.

While Ford insists that the date of injury was uncontested, the Benefit Review

Conference order plainly indicates otherwise. The parties did not agree on the

manifestation of Duckworth’s injury, making that issue subject to further

proceedings. Because the parties did not agree on the manifestation date, the

ALJ, as fact-finder, had to make that determination and, contrary to Ford’s

argument, the ALJ’s findings on the issue of manifestation were not made sua

sponte.

      In Consol, 479 S.W.3d at 84, this Court specifically remanded a workers’

compensation claim for the ALJ to determine when the claimant was advised

that he suffered from a work-related cumulative trauma injury. On remand,

the ALJ was also instructed to determine whether the claimant filed his claim

within two years of that date. Id. Therefore, the manifestation date is a

necessary determination in cumulative trauma injury claims. This

                                        12
determination establishes whether a claimant provided timely notice or timely

filed her claim. As with other issues, “[t]he ALJ as fact finder has the sole

authority to judge the weight, credibility, substance, and inferences to be

drawn from the evidence.” LKLP CAC Inc. v. Fleming, 520 S.W.3d 382, 386 (Ky.

2017). The ALJ relied on the medical evidence in the record in identifying the

manifestation dates of Duckworth’s injury and did not exceed the scope of his

authority. The ALJ then properly applied KRS 342.185(1) in determining which

occurred later–the manifestation date or date of last TTD payment–before then

correctly concluding that Duckworth filed her claim within two years of the

later date.

   II.      Ford Was Not Deprived of Due Process Because It Had Adequate
            Notice and Ample Opportunity to Be Heard on the Statute of
            Limitations Issue.

         Ford argues that it did not have reasonable notice that the ALJ would

consider March 22, 2010 and October 10, 2011 as potential manifestation

dates for Duckworth’s cumulative trauma injury. As such, Ford insists it was

denied due process of law by the ALJ’s determination of the manifestation date.

The fundamental requirement of due process is the opportunity to be heard “at

a meaningful time and in a meaningful manner.” Mathews, 424 U.S. at 333

(internal citations omitted). Because Ford had ample time and opportunity to

be heard on the statute of limitations issue, it was not denied due process.

         Ford asserts that there was no mention of Duckworth suffering

cumulative trauma injury that manifested on these dates. While these dates

were not listed as dates at issue in the Benefit Review Conference order, the

                                         13
following were listed as “at issue”: (1) whether Duckworth sustained a work-

related injury; (2) dates of injuries; (3) whether Ford received due and timely

notice of Duckworth’s injuries; and (4) whether Duckworth retained the

physical capacity to return to the type of work performed at the time of the

injury. Additionally, in the checklist of issues subject to further proceedings,

the order lists work-related injury, date of injury, due and timely notice, TTD

benefits paid, and statute of limitations as being subject to further proceedings.

      On these facts, it is disingenuous for Ford to argue that it was deprived

of reasonable notice of the matters at issue and an opportunity to be heard.

The Benefit Review Conference order was entered on January 8, 2018, over

three weeks before Ford filed its brief before the ALJ on February 1, 2018.

Further, in response to Duckworth’s workers’ compensation claim, Ford filed a

special answer on July 12, 2013 to specifically assert a notice and statute of

limitations defense. An ALJ is not confined to selecting the claimant’s

identified injury date in determining the manifestation of a cumulative trauma

injury (or, for that matter, the date identified by the employer). We reiterate

that the ALJ, as fact-finder, is vested with the authority and discretion to

consider all the proof and adjudicate the claim on the basis of the record before

him or her. Here, the ALJ did exactly that.

                                  CONCLUSION

      For the reasons stated, we affirm the Court of Appeals’ decision affirming

the Board and upholding the ALJ’s opinion and order.

      All sitting. All concur.


                                        14
COUNSEL FOR APPELLANT:

Joshua Wininster Davis
Priscilla Coleman Page
O’BRYAN, BROWN & TONER, PLLC


COUNSEL FOR APPELLEE, DEBORAH
DUCKWORTH:

Melissa Anderson Hofe
Stephanie Nicole Wolfinbarger
COTTON WOLFINBARGER & ASSOCIATES, PLLC


ADMINISTRATIVE LAW JUDGE:

John H. McCracken


WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey, Chairman




                                15